Exhibit 10.1

 



VOTING AGREEMENT

 

In consideration of INTRINSYC TECHNOLOGIES CORPORATION (the “Company”) entering
into an arrangement agreement dated the date hereof (the “Arrangement
Agreement”) with LANTRONIX, INC. (the “Purchaser”), providing for an arrangement
involving the Company and the Purchaser pursuant to Section 192 of the Canada
Business Corporations Act (the “Transaction”), this voting agreement (the
“Agreement”) dated as of October 30, 2019 sets out the terms on which
__________________________ (the “Securityholder”) undertakes to take certain
actions and do certain things to support the Transaction.

 

WHEREAS the Company is proposing to hold the Company Meeting to approve, inter
alia, (i) the direct or indirect acquisition of all of the issued and
outstanding common shares of the Company by the Purchaser by way of the
Transaction, and (ii) such other ancillary matters as the Board may deem
necessary in order to give effect to the Transaction;

 

AND WHEREAS the Securityholder wishes to support the Transaction subject to the
terms and conditions contained herein;

 

AND WHEREAS the Parties have agreed to enter into this Agreement to provide for
the support by the Securityholder of the Transaction;

NOW THEREFORE this Agreement witnesses that, in consideration of the premises
and the covenants and agreement herein contained and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the Parties
hereto agree as follows:

 

Article 1
INTERPRETATION

 

Section 1.1            Defined Terms.

 

(1)Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the Arrangement Agreement.

 

(2)The Securityholder and the Purchaser are collectively referred to as the
“Parties” and each a “Party”.

 

(3)“Board” means the board of directors of the Company.

 

(4)“Relevant Securities” means the Company Shares, Company Options and Company
RSUs, listed on Schedule “A”, and any Company Shares acquired by the
Securityholder or any affiliate of the Securityholder subsequent to the date
hereof but on or prior to the record date in respect of the Company Meeting (as
the same may be changed in accordance with the Arrangement Agreement) including
from the conversion or exercise of Company Options and Company RSUs.

 

Section 1.2Certain Rules of Interpretation.

 

In this Agreement, unless otherwise specified:

 

(1)Headings, etc. The division of this Agreement into Articles and Sections and
the insertion of headings are for convenient reference only and do not affect
the construction or interpretation of this Agreement.

 

(2)Gender and Number. Any reference to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

 

(3)Certain Phrases, etc. The words (i) “including”, “includes” and “include”
mean “including (or includes or include) without limitation,” and (ii) unless
stated otherwise, “Article”, “Section”, and “Schedule” followed by a number or
letter mean and refer to the specified Article or Section of or Schedule to this
Agreement.

 

 

 



 1 

 

 

(4)References to Persons and Agreements. Any reference to a Person includes its
heirs, administrators, executors, legal personal representatives, successors and
permitted assigns. The term “Agreement” and any reference in this Agreement to
this Agreement or any other agreement or document includes, and is a reference
to, this Agreement or such other agreement or document as it may have been, or
may from time to time be amended, restated, replaced, supplemented or novated
and includes all schedules to it.

 

(5)Computation of Time. If the date on which any action is required or permitted
to be taken under this Agreement is not a Business Day, such action shall be
required or permitted to be taken before 4:30 p.m. on the next succeeding day
which is a Business Day.

 

(6)Time References. References to time are to local time, Vancouver, British
Columbia.

 

Section 1.3Schedule.

 

The schedule attached to this Agreement forms an integral part of this Agreement
for all purposes of it.

 

Article 2
REPRESENTATIONS AND WARRANTIES

 

Section 2.1            Representations and Warranties of Securityholder.

 

(1)The Securityholder hereby represents and warrants to the Purchaser (and
acknowledges that the Purchaser is relying upon such representations and
warranties) that:

 

(a)the Securityholder is the registered and/or beneficial owner of, or exercises
control or direction over, all of the Relevant Securities listed in Schedule
“A”;

 

(b)other than the Relevant Securities, the Securityholder does not own (as
registered owner or beneficial owner), or exercise control or direction over,
any Company Shares or any options, warrants or other rights to acquire any
additional Company Shares or any security exercisable for or convertible into
Company Shares;

 

(c)except pursuant hereto, no Person has any agreement or option, or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase, acquisition or transfer of any of the
Relevant Securities, or any interest therein or right thereto, and none of the
Relevant Securities are subject to any proxy, voting trust, vote pooling or
other agreement with respect to the right to vote the Relevant Securities, call
meetings of holders of the Company Shares or give consents or approvals of any
kind;

 

(d)the Securityholder has the full authority and capacity to vote or direct the
voting of the Relevant Securities and to give or cause to be given a proxy for
the Relevant Securities in connection with the Company Meeting;

 

(e)this Agreement has been duly executed and delivered by the Securityholder and
constitutes a legal, valid and binding obligation of the Securityholder,
enforceable in accordance with its terms, subject to laws of general application
and bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and general principles of equity;

 

(f)the execution and delivery of this Agreement by the Securityholder and the
performance by the Securityholder of its obligations contemplated herein do not
and will not constitute a default, violation or breach under any contract,
commitment, agreement, arrangement, understanding or restriction to which the
Securityholder is a party or by which it is bound, except such violations,
conflicts, defaults or breaches which could not, individually or in the
aggregate, impair the ability of the Securityholder to perform its obligations
under this Agreement; and

 

 

 



 2 

 

 

(g)to the actual knowledge of the Securityholder, there is no proceeding, claim
or investigation pending before any Governmental Entity, or threatened against
the Securityholder or any properties of the Securityholder that, individually or
in the aggregate, could reasonably be expected to have an adverse effect on the
Securityholder’s ability to execute and deliver this Agreement and to perform
his or her its obligations contemplated by this Agreement.

 

Section 2.2            Representations and Warranties of the Purchaser.

 

(1)The Purchaser hereby represents and warrants to the Securityholder (and
acknowledges that the Securityholder is relying upon such representations and
warranties) that:

 

(a)it is a corporation duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation;

 

(b)it has all necessary corporate power and authority to execute and deliver
this Agreement;

 

(c)this Agreement has been duly executed and delivered by the Purchaser, and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
in accordance with its terms, subject to laws of general application and
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and general principles of equity;

 

(d)the execution and delivery of and performance by the Purchaser of this
Agreement does not and will not constitute a default, violation or breach under
any contract, commitment, agreement, arrangement, understanding or restriction
to which it is a party or by which it is bound, except such violations,
conflicts, defaults or breaches which could not, individually or in the
aggregate, impair the ability of the Purchaser to perform its obligations under
this Agreement; and

 

(e)to the actual knowledge of the Purchaser, there is no proceeding, claim or
investigation pending before any Governmental Entity, or threatened against the
Purchaser that, individually or in the aggregate, could reasonably be expected
to have an adverse effect on the ability of the Purchaser to execute and deliver
this Agreement and to perform its obligations contemplated by this Agreement.

 

Article 3
SECURITYHOLDER COVENANTS

 

Section 3.1            Transfer of Relevant Securities.

 

(1)The Securityholder agrees that during the term of this Agreement, it will
not, except as expressly contemplated by this Agreement, directly or indirectly,
in any manner:

 

(a)sell, transfer, gift, assign, pledge, hypothecate, encumber, convert or
otherwise dispose of any of the Relevant Securities or any interest therein or
enter into any agreement, arrangement or understanding in connection therewith,
unless the Securityholder retains the irrevocable right to vote, or cause to be
voted, the Relevant Securities at the Company Meeting in favour of the
Arrangement Resolution (and any other resolution put forward at the Company
Meeting that is required for the consummation of the transactions contemplated
by the Arrangement Agreement) in accordance with his or her or its obligations
under this Agreement; provided that, the Securityholder may (i) exercise Company
Options to acquire additional Company Shares and/or settle Company RSUs to
acquire additional Company Shares, and (ii) transfer Relevant Securities to a
corporation, family trust, RRSP or other entity directly or indirectly owned or
controlled by the Securityholder or under common control with or controlling the
Securityholder provided that (w) such transfer shall not relieve or release the
Securityholder of or from any of its obligations under this Agreement,
including, without limitation, the obligation of the Securityholder to vote or
cause to be voted all Relevant Securities at the Company Meeting in favour of
the Arrangement Resolution (and any other resolution put forward at the Company
Meeting that is required for the consummation of the transactions contemplated
by the Arrangement Agreement), (x) prompt written notice of such transfer is
provided to the Purchaser, (y) the transferee continues to be a corporation or
other entity directly or indirectly controlling the Securityholder, or owned or
controlled by the Securityholder, at all times prior to the Company Meeting; or

 

 



 3 

 

 

(b)deposit any of the Relevant Securities into a voting trust, or grant (or
permit to be granted) any proxies or powers of attorney or attorney in fact, or
enter into a voting agreement, understanding or arrangement, with respect to the
voting of its Relevant Securities, in each case, without having first obtained
the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.

 

Section 3.2            Non-Solicitation.

 

(1)The Securityholder agrees that it shall:

 

(a)not, directly or indirectly:

 

(i)solicit, initiate, knowingly encourage or otherwise facilitate (including by
way of furnishing any non-public information) any inquiry, proposal or offer
that constitutes or may reasonably be expected to lead to, an Acquisition
Proposal;

 

(ii)engage or participate in any discussions or negotiations with any Person
(other than the Purchaser) regarding any Acquisition Proposal;

 

(iii)enter into or publicly propose to enter into any agreementrelating to an
Acquisition Proposal; and

 

(b)immediately cease and terminate, and cause to be terminated, any
solicitation, encouragement, discussions or negotiations commenced prior to the
date of this Agreement with any Person (other than the Purchaser) by or on
behalf of the Securityholder with respect to any Acquisition Proposal or any
inquiry, proposal or offer that may reasonably be expected to lead to an
Acquisition Proposal, whether or not initiated by the Securityholder,

 

provided that if at any time, prior to obtaining the approval by the holders of
Company Shares eligible to vote in respect of the Arrangement Resolution, the
Company receives a written Acquisition Proposal that was not, directly or
indirectly, solicited, initiated, knowingly encouraged or otherwise facilitated
in violation of Section 5.1 of the Arrangement Agreement, the Securityholder may
engage in or participate in discussions or negotiations with such Person
regarding such Acquisition Proposal provided that (i) the Board is permitted by
Section 5.2 of the Arrangement Agreement to engage in such discussions or
negotiations, and (ii) such Acquisition Proposal did not result from a breach by
the Securityholder of the provisions of this Agreement.

 

Section 3.3            Voting.

 

(1)The Securityholder hereby irrevocably covenants, undertakes and agrees that,
from the date hereof until the termination of this Agreement pursuant to Article
4, it shall:

 

(a)vote (or cause to be voted) all of the Relevant Securities (to the extent
that such Relevant Securities are entitled to a vote in respect of such
matters):

 

 

 



 4 

 

 

(i)in favour of the of the Arrangement Resolution (and any other resolution put
forward at the Company Meeting that is required in furtherance thereof) at the
Company Meeting and/or every meeting of the securityholders of the Company at
which such matters are considered and at every adjournment or postponement
thereof, and not withdraw any proxies or change its vote in respect thereof; and

 

(ii)against any resolution proposed by the Company or any other Person that
would reasonably be expected to adversely affect or reduce the likelihood of the
successful completion of the Transaction;

 

(b)except as contemplated by this Agreement, not vote or grant to any Person
other than the Purchaser a proxy to vote or enter into any voting trust, vote
pooling or other agreement with respect to the right to vote the Relevant
Securities (and will cause such Relevant Securities not to be voted) in favour
of any Acquisition Proposal;

 

(c)deliver, or cause to be delivered, to the Company’s transfer agent, or as
otherwise directed by the Company, after receipt of proxy materials for, and no
later than five (5) Business Days before the date of, the Company Meeting or any
other meeting of the securityholders (or any of them) of the Company called for
the purpose of approving the Transaction, a duly executed proxy (in favour of
the Purchaser if so requested by the Purchaser, acting reasonably) directing
that the Relevant Securities be voted at such meeting in favour of the
Arrangement Resolution and all related matters; and

 

(d)not take any action that is intended to prevent the completion of the
Transaction.

 

(2)The Securityholder shall not, and hereby agrees not to:

 

(a)assert or exercise any dissent rights in respect of the Transaction or the
transactions associated therewith that the Securityholder may have; and

 

(b)commence or participate in, and shall, and hereby agrees to, take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against the Company, the Purchaser or any of
their respective Subsidiaries (or any of their respective successors) relating
to the negotiation, execution and delivery of the Arrangement Agreement or any
other agreement relating to the Transaction or the consummation of the
Transaction.

 

(3)The Securityholder hereby revokes any and all previous proxies granted that
may conflict or be inconsistent with the matters set forth in this Agreement and
the Securityholder agrees not to, directly or indirectly, grant any other proxy
or power of attorney with respect to the matters set forth in this Agreement
except as expressly required or permitted by this Agreement.

 

Section 3.4No Agreement as Director or Officer.

 

The Securityholder is entering into this Agreement solely in its capacity as the
legal and beneficial owner of, or the Person who exercises control or direction
over, the Relevant Securities and in no other capacity. Consequently, nothing in
this Agreement shall be construed as in any manner restricting, limiting or
prohibiting the Securityholder (or any of its directors, officers, employees or
shareholders) from taking any action, or refraining from taking any action, in
his or her capacity as a director, officer or employee of the Company or any of
its Subsidiaries on behalf of the Company and its Subsidiaries to the extent
permitted under the Arrangement Agreement. Nothing in this Agreement will be
construed to prohibit, limit or restrict the Securityholder from exercising his
or her fiduciary duties as a director or officer of the Company or any of its
Subsidiaries.

 

 



 5 

 



Article 4
TERMINATION

 

Section 4.1Termination.

 

(1)This Agreement shall automatically terminate upon the earlier of:

 

(a)the Effective Time;

 

(b)the date of termination of the Arrangement Agreement in accordance with its
terms; and

 

(c)the mutual consent in writing of the Parties.

 

(2)This Agreement may be terminated by the Securityholder if:

 

(a)any representation or warranty of the Purchaser under this Agreement or under
the Arrangement Agreement is untrue or incorrect in any material respect;

 

(b)theamount of the Consideration offered by the Purchaser to the holders of
Subject Securities pursuant to the Transaction is reduced, the form of the
Consideration is changed, or the terms of the Arrangement Agreement are
otherwise changed in any manner that isadverse to the Securityholder;

 

(c)the Board publicly announces its recommendation in support of a Superior
Proposal; or

 

(d)the transaction is not completed by the Outside Date,

 

provided that at the time of such termination under clause (a), (c) or (d), the
Securityholder is not in material default in the performance of its obligations
under this Agreement.

 

Section 4.2Effect of Termination.

 

If this Agreement is terminated in accordance with the provisions of this
Article 4, no Party shall have any further liability to perform its obligations
under this Agreement except as expressly contemplated by this Agreement, and
provided that neither the termination of this Agreement nor anything contained
in this Article 4 shall relieve any Party from any liability for any breach by
it of this Agreement, including from any inaccuracy in its representations and
warranties and any non-performance by it of its covenants made herein.

 

Section 4.3Remedies.

 

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Agreement were not performed by the Securityholder or the Purchaser in
accordance with their specific terms or were otherwise breached by the
Securityholder or the Purchaser. It is accordingly agreed that the Parties shall
be entitled to injunctive and other equitable relief to prevent breaches of this
Agreement, and to enforce compliance with the terms of this Agreement against
the Securityholder or the Purchaser, as applicable, without any requirement for
the securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief, this being in addition to any other remedy
to which the Parties may be entitled at law or in equity.

 

Article 5
GENERAL PROVISIONS

 

Section 5.1Disclosure.

 

(1)The Securityholder agrees:

 

(a)to the existence and factual details of this Agreement (other than
registration particulars set out in Schedule “A”) being set out in any public
disclosure, including, without limitation, press releases, information circulars
and court materials, produced by the Company or the Purchaser in connection with
the Transaction; and

 

 

 



 6 

 

 

(b)to this Agreement (other than registration particulars set out in Schedule
“A”) being filed and/or available for inspection by the public to the extent
required by applicable securities laws or stock exchange rules.

 

Section 5.2Notices.

 

Any notice, or other communication given regarding the matters contemplated by
this Agreement (must be in writing, sent by personal delivery, courier or by
electronic mail and addressed:

 

(a)to the Purchaser and the Company (following the Effective Time) at:

 

Lantronix, Inc.

7535 Irvine Center Drive, Suite 100
Suite 100, Irvine, CA 92618

 



  Attention: Paul Pickle, President and Chief Executive Officer   Email:
ppickle@lantronix.com



 

with a copy (which will not constitute notice) to:

 

O’Melveny & Meyers LLP

2765 Sand Hill Road

Menlo Park, California 94025

 





  Attention: Warren T. Lazarow   Email: wlazarow@omm.com





 

(b)to the Company (prior to the Effective Time) at:

 

Intrinsyc Technologies Corporation

380 – 885 Dunsmuir Street

Vancouver, British Columbia V6C 1N5

 







  Attention: Daniel Marks, Independent Director   Email:
dmarks@stonehousecapital.com





 

with a copy (which will not constitute notice) to:

 

Farris LLP

2500-700 West Georgia Street

Vancouver, British Columbia V7Y 1B3

Canada

 









  Attention: Denise Nawata   Email: dnawata@farris.com







 

Section 5.3Time of the Essence.

 

Time is of the essence in this Agreement.

 

 

 

 



 7 

 

 

Section 5.4Waiver.

 

No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver. A Party’s failure or
delay in exercising any right under this Agreement will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
Party from any other or further exercise of that right or the exercise of any
other right.

 

Section 5.5Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties with respect
to the transactions contemplated by this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The Parties have
not relied and are not relying on any other information, discussion or
understanding in entering into and completing the transactions contemplated by
this Agreement.

 

Section 5.6Successors and Assigns.

 

(1)This Agreement becomes effective only when executed by the Securityholder and
the Purchaser. After that time, it will be binding upon and enure to the benefit
of the Securityholder, the Purchaser and their respective successors and
permitted assigns.

 

(2)Neither this Agreement nor any of the rights or obligations under this
Agreement are assignable or transferable by any Party without the prior written
consent of the other Party.

 

Section 5.7Severability.

 

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, that
provision will be severed from this Agreement and the remaining provisions shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 5.8Governing Law.

 

(1)This Agreement will be governed by and interpreted and enforced in accordance
with the laws of the Province of British Columbia and the federal laws of Canada
applicable therein.

 

(2)Each Party irrevocably attorns and submits to the exclusive jurisdiction of
the British Columbia courts situated in the City of Vancouver and waives
objection to the venue of any proceeding in such court or that such court
provides an inconvenient forum.

 

Section 5.9Rules of Construction.

 

The Parties to this Agreement waive the application of any law or rule of
construction providing that ambiguities in any agreement or other document shall
be construed against the Party drafting such agreement or other document.

 

Section 5.10Counterparts.

 

This Agreement may be executed in any number of counterparts (including
counterparts by PDF or facsimile) and all such counterparts taken together shall
be deemed to constitute one and the same instrument. The Parties shall be
entitled to rely upon delivery of an executed PDF, facsimile or similar executed
electronic copy of this Agreement, and such PDF, facsimile or similar executed
electronic copy shall be legally effective to create a valid and binding
agreement between the Parties.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

 

 



 8 

 

 

This Agreement has been agreed and accepted on the date first written above.

 





           

 

    LANTRONIX, INC.           By: ____________________________        Authorized
Signing Officer       If a corporation: If an individual:       [insert name of
corporation]                 By: ____________________________  
______________________________   Authorized Signing Officer    Securityholder  
   



 

 

 

 

 

 

 

 

 

 



 9 

 

 

 

SCHEDULE A

 

RELEVANT SECURITIES

 

Class of Securities   Number of Securities Held Company Shares     Company
Options

Vested

 

Unvested

  Company RSUs

Vested

 

Unvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

